
	

113 HR 4652 IH: Increasing Small Business Lending Act
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4652
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Mr. Tierney (for himself, Mr. Cicilline, Ms. DeLauro, Mr. Larsen of Washington, Mr. Loebsack, Mr. McGovern, Ms. Norton, Mr. Rangel, Mr. Sarbanes, Ms. Schakowsky, Mr. Tonko, Ms. Tsongas, Mr. Capuano, Mr. Payne, Mr. Cárdenas, Mr. Courtney, Ms. Duckworth, Mr. Hastings of Florida, Mr. Lowenthal, Mr. Michaud, Mr. Owens, Mr. Pocan, Ms. Shea-Porter, and Mr. Lewis) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To increase lending to small businesses.
	
	
		1.Short titleThis Act may be cited as the Increasing Small Business Lending Act.
		2.Fee reductions
			(a)Administrative provisions small business administrationUntil September 30, 2015, and to the extent that the cost of such elimination or reduction of fees
			 is offset by appropriations, with respect to each loan guaranteed under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a)) and section 3 of
			 this Act, for which the application is approved on or after the date of
			 enactment of this Act, the Administrator shall—
				(1)in lieu of the fee otherwise applicable under section 7(a)(23)(A) of the Small Business Act (15
			 U.S.C. 636(a)(23)(A)), collect no fee or reduce fees to the maximum extent
			 possible; and
				(2)in lieu of the fee otherwise applicable under section 7(a)(18)(A) of the Small Business Act (15
			 U.S.C. 636(a)(18)(A)), collect no fee or reduce fees to the maximum extent
			 possible.
				(b)Temporary fee elimination for the 504 loan program
				(1)In generalUntil September 30, 2015, and to the extent the cost of such elimination in fees is offset by
			 appropriations, with respect to each project or loan guaranteed by the
			 Administrator pursuant to title V of the Small Business Investment Act of
			 1958 (15 U.S.C. 695 et seq.) for which an application is approved or
			 pending approval on or after the date of enactment of this Act—
					(A)the Administrator shall, in lieu of the fee otherwise applicable under section 503(d)(2) of the
			 Small Business Investment Act of 1958 (15 U.S.C. 697(d)(2)), collect no
			 fee; and
					(B)a development company shall, in lieu of the processing fee under section 120.971(a)(1) of title 13,
			 Code of Federal Regulations (relating to fees paid by borrowers), or any
			 successor thereto, collect no fee.
					(2)Reimbursement for waived fees
					(A)In generalTo the extent that the cost of such payments is offset by appropriations, the Administrator shall
			 reimburse each development company that does not collect a processing fee
			 pursuant to paragraph (1)(B).
					(B)AmountThe payment to a development company under subparagraph (A) shall be in an amount equal to 1.5
			 percent of the net debenture proceeds for which the development company
			 does not collect a processing fee pursuant to paragraph (1)(B).
					(c)Application of fee eliminationsTo the extent that amounts are made available to the Administrator for the purpose of fee
			 eliminations or reductions under subsection (a), the Administrator shall—
				(1)first use any amounts provided to eliminate or reduce fees paid by small business borrowers under
			 clauses (i) through (iii) of paragraph (18)(A), to the maximum extent
			 possible;
				(2)then use any amounts provided to eliminate or reduce fees under paragraph (23)(A) paid by small
			 business lenders with assets less than $1,000,000,000 as of the date of
			 enactment; and
				(3)then use any remaining amounts appropriated under this Act to reduce fees paid by small business
			 lenders other than those with assets less than $1,000,000,000.
				3.Economic stimulus lending program for small businesses
			(a)In generalThe Administrator may guarantee up to 90 percent of qualifying small business loans made by
			 eligible lenders.
			(b)DefinitionsFor purposes of this section:
				(1)The term Administrator means the Administrator of the Small Business Administration.
				(2)The term qualifying small business loan means any loan to a small business concern pursuant to section 7(a) of the Small Business Act (15
			 U.S.C. 636) or title V of the Small Business Investment Act of 1958 (15
			 U.S.C. 695 and following) except for such loans made under section
			 7(a)(31).
				(3)The term small business concern has the same meaning as provided by section 3 of the Small Business Act (15 U.S.C. 632).
				(c)Nonapplication of section to certain loans
				(1)Aliens unlawfully present in the united statesA loan guarantee may not be made under this section for a loan made to a concern if an individual
			 who is an alien unlawfully present in the United States—
					(A)has an ownership interest in that concern; or
					(B)has an ownership interest in another concern that itself has an ownership interest in that concern.
					(2)Firms in violation of immigration lawsNo loan guarantee may be made under this section for a loan to any entity found, based on a
			 determination by the Secretary of Homeland Security or the Attorney
			 General to have engaged in a pattern or practice of hiring, recruiting or
			 referring for a fee, for employment in the United States persons knowing
			 those persons are or would be aliens unlawfully present in the United
			 States.
				(d)Criminal background checksBefore approval of any loan guarantee under this section, the Administrator may verify the
			 applicant’s criminal background, or lack thereof, through the best
			 available means, including, if possible, use of the National Crime
			 Information Center computer system at the Federal Bureau of Investigation.
			(e)Application of other lawNothing in this section shall be construed to exempt any activity of the Administrator under this
			 section from the Federal Credit Reform Act of 1990 (title V of the
			 Congressional Budget and Impoundment Control Act of 1974; 2 U.S.C. 661 and
			 following).
			(f)Small business act provisionsThe provisions of the Small Business Act applicable to loan guarantees under section 7 of that Act
			 and regulations promulgated thereunder as of the date of the enactment of
			 this Act shall apply to loan guarantees under this section except as
			 otherwise provided in this section.
			(g)SunsetLoan guarantees may not be issued under this section later than one year after the date of the
			 enactment of this Act.
			4.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.
		
